Exhibit 10.2

 

 



BUSINESS LOAN AGREEMENT

 

Principal

$127,500.00

Loan Date

04-17-2020

Maturity

04-17-2022

CL Transaction No

Product

SBA Paycheck Protection

Loan Account No

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Corporation:  Wilhelmina International, Inc.  Lender:  Zions Bancorporation,
N.A. dba Amegy Bank    300 Park Avenue South 2 Fl     Corporate Branch - SBA
Business Banking    New York, NY 10010     P. O. Box 27459          1717 W. Loop
South          Houston, TX 77227-7459

 

 



 

THIS BUSINESS LOAN AGREEMENT dated April 17, 2020, is made and executed between
Wilhelmina International, Inc. ("Borrower") and Zions

Bancorporation, N.A. dba Amegy Bank ("Lender") on the following terms and
conditions. Borrower has applied to Lender for a commercial loan under the SBA
Paycheck Protection Program, (“SBA Paycheck Protection Program”) authorized by
the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”) (P.L.
116-136). Borrower understands and agrees that: (A) in granting, renewing, or
extending any Loan, Lender is relying upon Borrower's representations,
warranties, and agreements as set forth in this Agreement and any Related
Documents; (B) the granting, renewing, or extending of a Loan by Lender at all
times shall be subject to Lender's sole judgment and discretion; and (C) all
such Loans shall be and remain subject to the terms and conditions of this
Agreement.

 

TERM. This Agreement shall be effective as of April 17, 2020, and shall continue
in full force and effect until such time as Borrower's Loan in favor of Lender
has been paid in full, including principal, interest, costs, expenses,
attorneys' fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.

 

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

 

Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) together with all such Related Documents as Lender may
require for the Loan; all in form and substance satisfactory to Lender and
Lender's counsel.

 

Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.

 

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

 

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

 

Organization. Borrower is an entity type designated in the application for this
Loan, and at all times shall be, duly organized, validly existing, and in good
standing under and by virtue of the laws of the State of organization identified
in Borrower’s application for this Loan. Borrower is duly authorized to transact
business in all other states in which Borrower is doing business, having
obtained all necessary filings, governmental licenses and approvals for each
state in which Borrower is doing business. Specifically, Borrower is, and at all
times shall be, duly qualified as a foreign corporation in all states in which
the failure to so qualify would have a material adverse effect on its business
or financial condition. Borrower has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage. Unless Borrower has designated otherwise in
writing, the principal office is the office at which Borrower keeps its books
and records. Borrower will notify Lender prior to any change in the location of
Borrower's state of organization or any change in Borrower's name. Borrower
shall do all things necessary to preserve and to keep in full force and effect
its existence, rights and privileges, and shall comply with all regulations,
rules, ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrower's
business activities.

 

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.

 

Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties.

 

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

 

Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, other than litigation, claims, or other events, if
any, that have been disclosed to and acknowledged by Lender in writing.

 

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided. The tax,
payroll and other documents supplied to Lender to support the Loan amount are
true and accurate.

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 2

 

Eligible Borrower. Borrower is an eligible recipient of this Loan under the SBA
Paycheck Protection Program of the CARES Act. Borrower certifies that the
Average Monthly Payroll amount set forth in Borrower’s application made in
connection with this Loan is true and correct. Borrower further certifies that
Borrower is entitled to receive the amount of the Loan pursuant to the terms and
conditions of the SBA Paycheck Protection Program. Borrower acknowledges and
agrees that all rules and regulations applicable to the SBA Paycheck Protection
Program, as such may be amended, apply to the Loan. Borrower agrees to deliver
all certifications, documents, information and agreement the SBA or Lender may
require in connection with the Paycheck Protection Program. Borrower understands
that Lender is relying on Borrower’s certifications made in connection with this
Loan and Borrower’s determination that Borrower is eligible to receive this
Loan. Lender assumes no responsibility for determining Borrower’s eligibility or
the loan amount. If it is later determined that Borrower is ineligible to
receive this Loan or Borrower is not entitled to receive the loan amount,
Borrower and its owners may be subject to penalties under the SBA Paycheck
Protection Program. Borrower and its owners agree to hold Lender harmless for
any certification made by Borrower or an owner in connection with this Loan that
is determined to be incorrect or for any remedial action taken as a result of
such certifications that are incorrect.

 

Binding Effect. This Agreement, the Note, and all Related Documents are binding
upon the signers thereof, as well as upon their successors,

representatives and assigns, and are legally enforceable in accordance with
their respective terms.

 

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
existing and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower which could materially affect
the financial condition of Borrower.

 

Financial Records. Maintain its books and records in accordance with GAAP or
other accounting method acceptable to Lender, applied on a consistent basis, and
permit Lender to examine and audit Borrower's books and records at all
reasonable times.

 

Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.

 

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.

 

Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

 

Loan Proceeds. Use all Loan proceeds solely for permitted uses under the CARES
Act for Borrower's business operations, unless specifically consented to the
contrary by Lender in writing.

 

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower's books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

 

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement.

 

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.

 

Inspection. Permit employees or agents of Lender at any reasonable time to
examine or audit Borrower's books, accounts, and records and to make copies and
memoranda of Borrower's books, accounts, and records. If Borrower now or at any
time hereafter maintains any records (including without limitation computer
generated records and computer software programs for the generation of such
records) in the possession of a third party, Borrower, upon request of Lender,
shall notify such party to permit Lender free access to such records at all
reasonable times and to provide Lender with copies of any records it may
request, all at Borrower's expense.

 

Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

 

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, financing statements, instruments, documents and other agreements as
Lender or its attorneys may reasonably request to evidence and secure the Loans
and to perfect all Security Interests.

 

Financial Statements. Furnish Lender with such financial statements and any and
all other information or documentation related thereto at such frequencies and
in such detail as Lender may reasonably request.

 

Tax Returns. Furnish Lender with such tax returns, or extensions thereof, and
any and all other information or documentation related thereto at such
frequencies and in such detail as Lender may reasonably request.

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 3

 

RECOVERY OF ADDITIONAL COSTS. If the imposition of or any change in any law,
rule, regulation, guideline, or generally accepted accounting principle, or the
interpretation or application of any thereof by any court, administrative or
governmental authority, or standard-setting organization (including any request
or policy not having the force of law) shall impose, modify or make applicable
any taxes (except federal, state or local income or franchise taxes imposed on
Lender), reserve requirements, capital adequacy requirements or other
obligations which would (A) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (B) reduce
the amounts payable to Lender under this Agreement or the Related Documents, or
(C) reduce the rate of return on Lender's capital as a consequence of Lender's
obligations with respect to the credit facilities to which this Agreement
relates, then Borrower agrees to pay Lender such additional amounts as will
compensate Lender therefor, within five (5) days after Lender's written demand
for such payment, which demand shall be accompanied by an explanation of such
imposition or charge and a calculation in reasonable detail of the additional
amounts payable by Borrower, which explanation and calculations shall be
conclusive in the absence of manifest error.

 

LENDER'S EXPENDITURES. If Borrower fails to comply with any provision of this
Agreement or any Related Documents, including but not limited to Borrower's
failure to discharge or pay when due any amounts Borrower is required to
discharge or pay under this Agreement or any Related Documents. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity.

 

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

 

Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge or restructure as a legal entity (whether by
division or otherwise), consolidate with or acquire any other entity, change its
name, convert to another type of entity or redomesticate, or dissolve.

 

Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.

 

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower is in default under the terms of this Agreement or any of the
Related Documents or any other agreement that Borrower has with Lender; (B)
Borrower or any Guarantor dies, becomes incompetent or becomes insolvent, files
a petition in bankruptcy or similar proceedings, or is adjudged a bankrupt; or
(C) there occurs a material adverse change in Borrower's financial condition.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the Loan.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

 

Right to Cure. If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such default: (1)
cure the default within the time set forth in the Note; or (2) if the cure
requires more than the time to cure a default set forth in the Note, immediately
initiate steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continue and complete all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate (including any obligation to make
further Loan Advances or disbursements), and, at Lender's option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the "Insolvency" subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 4

 

prohibited by applicable law, all of Lender's rights and remedies shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower or of any Grantor shall not affect Lender's right to declare a default
and to exercise its rights and remedies.

 

DISPUTE RESOLUTION PROVISION. This Dispute Resolution Provision contains a jury
waiver, a class action waiver, and an arbitration clause (or judicial reference
agreement, as applicable), set out in four Sections. READ IT CAREFULLY.

 

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

 

Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Dispute Resolution Provision contained herein is not enforceable
at any time that the SBA is the holder of the Promissory Note which evidences
the Loan.

 

SECTION 1. GENERAL PROVISIONS GOVERNING ALL DISPUTES.

 

1.1        PRIOR DISPUTE RESOLUTION AGREEMENTS SUPERSEDED. This Dispute
Resolution Provision shall supersede and replace any prior “Jury Waiver,”
“Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

 

1.2        “DISPUTE” defined. As used herein, the word “Dispute” includes,
without limitation, any claim by either party against the other party related to
this Agreement, any Related Document, and the Loan evidenced hereby. In
addition, “Dispute” also includes any claim by either party against the other
party regarding any other agreement or business relationship between any of
them, whether or not related to the Loan or other subject matter of this
Agreement. “Dispute” includes, but is not limited to, matters arising from or
relating to a deposit account, an application for or denial of credit,
warranties and representations made by a party, the adequacy of a party’s
disclosures, enforcement of any and all of the obligations a party hereto may
have to another party, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by a party, including
without limitation disputes based on or arising from any alleged tort or matters
involving the employees, officers, agents, affiliates, or assigns of a party
hereto.

 

If a third party is a party to a Dispute (such as a credit reporting agency,
merchant accepting a credit card, junior lienholder or title company), each
party hereto agrees to consent to including that third party in any arbitration
or judicial reference proceeding for resolving the Dispute with that party.

 

1.3        Jury Trial Waiver. Each party waives their respective rights to a
trial before a jury in connection with any Dispute, and all Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this jury
trial waiver is not enforceable for any reason, then at any time prior to trial
of the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order, as applicable: (A) compelling arbitration and staying or
dismissing such litigation pending arbitration (“Arbitration Order”) under
Section 2 hereof, or (B) staying such litigation and compelling judicial
reference under Section 3 hereof.

 

1.4        CLASS ACTION WAIVER. If permitted by applicable law, each party
waives the right to litigate in court or an arbitration proceeding any Dispute
as a class action, either as a member of a class or as a representative, or to
act as a private attorney general.

 

1.5        SURVIVAL. This Dispute Resolution Provision shall survive any
termination, amendment or expiration of this Agreement, or any other
relationship between the parties.

 

SECTION 2. Arbitration IF JURY WAIVER UNENFORCEABLE (EXCEPT CALIFORNIA). If (but
only if) a state or federal court located outside the state of California
determines for any reason that the jury trial waiver in this Dispute Resolution
Provision is not enforceable with respect to a Dispute, then any party hereto
may require that said Dispute be resolved by binding arbitration pursuant to
this Section 2 before a single arbitrator. An arbitrator shall have no authority
to determine matters (i) regarding the validity, enforceability, meaning, or
scope of this Dispute Resolution Provision, or (ii) class action claims brought
by either party as a class representative on behalf of others and claims by a
class representative on either party’s behalf as a class member, which matters
may be determined only by a court without a jury. By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, National Arbitration Forum (“NAF”) or
Judicial Arbitration and Mediation Service, Inc. (“JAMS”) (“Administrator”) as
selected by the initiating party. However, if the parties agree, arbitration may
be commenced by appointment of a licensed attorney who is selected by the
parties and who agrees to conduct the arbitration without an Administrator. If
NAF and JAMS both decline to administer arbitration of the Dispute, and if the
parties are unable to mutually agree upon a licensed attorney to act as
arbitrator with an Administrator, then either party may file a lawsuit (in a
court of appropriate venue outside the state of California) and move for an
Arbitration Order. The arbitrator, howsoever appointed, shall have expertise in
the subject matter of the Dispute. Venue for the arbitration proceeding shall be
at a location determined by mutual agreement of the parties or, if no agreement,
in the city and state where Lender or Bank is headquartered. The arbitrator
shall apply the law of the state specified in the agreement giving rise to the
Dispute.

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute. Filing of a petition for arbitration shall
not prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 5

 

own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. If the terms of this Section 2 vary from the Administrator’s rules, this
Section 2 shall control.

 

 

SECTION 3. JUDICIAL REFERENCE IF JURY WAIVER UNENFORCEABLE (CALIFORNIA ONLY). If
(but only if) a Dispute is filed in a state or federal court located within the
state of California, and said court determines for any reason that the jury
trial waiver in this Dispute Resolution Provision is not enforceable with
respect to that Dispute, then any party hereto may require that Dispute be
resolved by judicial reference in accordance with California Code of Civil
Procedure, Sections 638, et seq., including without limitation whether the
Dispute is subject to a judicial reference proceeding. By agreeing to resolve
Disputes by judicial reference, each party is giving up any right that party may
have to a jury trial. The referee shall be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial
Arbitration and Mediation Service, Inc. (JAMS). If the parties cannot agree on
the referee, the party who initially selected the reference procedure shall
request a panel of ten retired judges from either AAA or JAMS, and the court
shall select the referee from that panel. (If AAA and JAMS are unavailable to
provide this service, the court may select a referee by such other procedures as
are used by that court.) The referee shall be appointed to sit with all of the
powers provided by law, including the power to hear and determine any or all of
the issues in the proceeding, whether of fact or of law, and to report a
statement of decision. The parties agree that time is of the essence in
conducting the judicial reference proceeding set forth herein. The costs of the
judicial reference proceeding, including the fee for the court reporter, shall
be borne equally by the parties as the costs are incurred, unless otherwise
awarded by the referee. The referee shall hear all pre-trial and post-trial
matters (including without limitation requests for equitable relief), prepare a
statement of decision with written findings of fact and conclusions of law, and
apportion costs as appropriate. The referee shall be empowered to enter
equitable relief as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that are binding on the parties and rule on any
motion that would be authorized in a trial, including without limitation motions
for summary adjudication. Only for this Section 3, “Dispute” includes matters
regarding the validity, enforceability, meaning, or scope of this Section, and
(ii) class action claims brought by either party as a class representative on
behalf of others and claims by a class representative on either party’s behalf
as a class member. Judgment upon the award shall be entered in the court in
which such proceeding was commenced and all parties shall have full rights of
appeal. This provision will not be deemed to limit or constrain Bank or Lender’s
right of offset, to obtain provisional or ancillary remedies, to interplead
funds in the event of a dispute, to exercise any security interest or lien Bank
or Lender may hold in property or to comply with legal process involving
accounts or other property held by Bank or Lender.

 

Nothing herein shall preclude a party from moving (prior to the court ordering
judicial reference) to dismiss, stay or transfer the suit to a forum outside
California on grounds that California is an improper, inconvenient or less
suitable venue. If such motion is granted, this Section 3 shall not apply to any
proceedings in the new forum.

 

This Section 3 may be invoked only with regard to Disputes filed in state or
federal courts located in the State of California. In no event shall the
provisions in this Section 3 diminish the force or effect of any venue selection
or jurisdiction provision in this Agreement or any Related Document.

 

SECTION 4. Reliance. Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce a jury waiver, class
action waiver, arbitration provision or judicial reference provision in the
event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, material reliance
upon the mutual waivers, agreements, and certifications in the four Sections of
this DISPUTE RESOLUTION PROVISION.

 

SCOPE OF AGREEMENT. Except as provided in the Section of this Agreement entitled
"Dispute Resolution" (including the jury waiver, arbitration, and class action
waiver provisions), this Agreement shall not be interpreted to supersede or
amend any other credit agreement between Borrower and Lender.

 

MULTIPLE LOAN AGREEMENTS (INDEPENDENT LOAN AGREEMENTS). Borrower and Lender
acknowledge that Borrower may have more than one outstanding loan with Lender,
and may be granted additional loans by Lender in the future. Borrower and Lender
agree that (a) the loan agreement executed in connection with each loan shall
govern that particular loan; (b) execution or amendment of a loan agreement for
one loan shall not be interpreted to supersede or amend any loan agreement
previously executed in connection with another loan; and (c) any present or
future loan for which no separate loan agreement is executed shall always be
governed by the most recently executed loan agreement then outstanding between
Borrower and Lender, whether executed before or after the granting of said loan.
This section shall not diminish any cross-default term in any loan agreement,
promissory note or related loan document. (This section supersedes any contrary
provision in this Agreement.)

 

Notwithstanding the preceding paragraph of this section, every loan agreement
between Borrower and Lender (together with all related loan documents associated
therewith) shall be deemed amended to adopt the dispute resolution provisions
that are now or hereafter set forth in the most recently executed loan
agreement. In this paragraph, "dispute resolution provision" includes any
provision, or omission thereof, in the nature of a class action waiver, a jury
trial waiver, or alternative dispute resolution term (such as resolution by
arbitration or judicial reference).

 

REPLACEMENT DEFINITION OF "LOAN". The definition of "Loan" in the Definitions
section of this Agreement is hereby deleted. The word "Loan", when capitalized,
shall have the following meaning:

 

(a) the Note (if any) identified in the Definitions section of this Agreement,

(b) any other present or future promissory note or credit agreement that is
identified in that instrument or in this Agreement as being subject to this
Business Loan Agreement;

(c) the specific loan or other financial accommodation now or hereafter made by
Lender to Borrower in consideration of, among other things, Borrower executing
this Business Loan Agreement

(d) any other present or future promissory note or credit agreement that is made
subject to this Business Loan Agreement pursuant to the section herein entitled
"Multiple Loan Agreements (independent loan agreements)"; and

(e) the Borrower’s liabilities and obligations arising under the Related
Documents associated with any of the foregoing.

 

UNLAWFUL USE MARIJUANA, CONTROLLED SUBSTANCES AND PROHIBITED ACTIVITIES. The
undersigned shall not use, occupy, or permit the use or occupancy of any
Property or Collateral by the undersigned or any lessee, tenant, licensee,
permitee, agent, or any other person in any manner that would be a violation of
any applicable federal, state or local law or regulation, regardless of whether
such use or occupancy is lawful under any conflicting law, including without
limitation any law relating to the use, sale, possession, cultivation,
manufacture, distribution or marketing of any controlled substances or other
contraband (whether for commercial, medical, or personal purposes), or any law
relating to the use or distribution of marijuana (collectively, "Prohibited
Activities"). Any lease, license, sublease or other agreement for use, occupancy
or possession of any Property or Collateral (collectively a "lease") with any
third person ("lessee") shall expressly prohibit the lessee from engaging or
permitting others to engage in any Prohibited Activities. The undersigned shall
upon demand provide Lender with a written

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 6

 

statement setting forth its compliance with this section and stating whether any
Prohibited Activities are or may be occurring in, on or around the Property or
Collateral. If the undersigned becomes aware that any lessee is likely engaged
in any Prohibited Activities, The undersigned shall, in compliance with
applicable law, terminate the applicable lease and take all actions permitted by
law to discontinue such activities. The undersigned shall keep Lender fully
advised of its actions and plans to comply with this section and to prevent
Prohibited Activities. This section is a material consideration and inducement
upon which Lender relies in extending credit and other financial accommodations
to the undersigned. Failure by the undersigned to comply with this section shall
constitute a material non-curable Event of Default. Notwithstanding anything in
this agreement, the Note or Related Documents regarding rights to cure Events of
Default, Lender is entitled upon breach of this section to immediately exercise
any and all remedies under this agreement, the Note the Related Documents, and
by law. In addition and not by way of limitation, the undersigned shall
indemnify, defend and hold Lender harmless from and against any loss, claim,
damage, liability, fine, penalty, cost or expense (including attorneys' fees and
expenses) arising from, out of or related to any Prohibited Activities at or on
the Property or Collateral, Prohibited Activities by the undersigned or any
lessee of the Property or Collateral, or the undersigned’s breach, violation, or
failure to enforce or comply with any of the covenants set forth in this
section. This indemnity includes, without limitation any claim by any
governmental entity or agency, any lessee, or any third person, including any
governmental action for seizure or forfeiture of any Property or Collateral
(with or without compensation to Lender, and whether or not Property or
Collateral is taken free of or subject to Lender’s lien or security interest).
As used in this section, the word "undersigned" does not include Lender or any
individual signing on behalf of Lender.

 

COMPLIANCE CERTIFICATES. At such intervals and in such format as Lender may
designate from time to time, Borrower shall provide Lender with written
certification by Borrower and its attesting principal financial or accounting
officer: that all of Borrower’s representations and warranties under this
Agreement continue to be true, accurate and complete in all material respects;
that Borrower is in compliance with all of its affirmative covenants, negative
covenants, financial covenants, reporting covenants, and other covenants in this
Agreement; that the information in all financial statements Borrower has
submitted to Lender, and the computations provided with Borrower’s current and
prior certificates accurately represent Borrower’s financial position as of the
dates thereof; that Borrower’s submitted financial statements were prepared in
accordance with generally accepted accounting principles (except as otherwise
disclosed therein); that no event has occurred and no condition exists that
constitutes (or with the passage of time and giving of any necessary notice
would constitute) an Event of Default under this Agreement.

 

CREATION OF TRUSTS, AND TRANSFERS TO TRUSTS. This paragraph shall apply in
instances where this Agreement is governed by Utah law. Neither Borrower nor any
Guarantor shall create as settlor any trust, or transfer any assets into any
trust, without giving written notice to Lender at least ninety (90) days prior
to such creation or transfer. That notice shall describe in reasonable detail
the trust to be created and/or the asset transfer to be made. Failure by any
such settlor to provide that notice shall be an event of default under this
instrument and the Loan. Neither Borrower nor any Guarantor shall create as
settlor any actual or purported spendthrift trust, asset protection trust or any
other trust intended by its terms or purpose (or having the effect) to protect
assets from creditors or to limit the rights of existing or future creditors (an
“Asset Protection Trust”) without the prior written consent of Lender. Lender
may withhold that consent in its sole discretion. Creation of any Asset
Protection Trust, and each transfer of assets thereto, by any such settlor
without Lender’s prior written consent:

 

(a) shall be an event of default under this instrument and the Loan,

(b) shall have the effect of, and shall be deemed as a matter of law, regardless
of that settlor’s solvency, of having been made by that settlor with the actual
intent of hindering and delaying and defrauding Lender as that settlor’s
creditor, and

(c) shall constitute a fraudulent transfer that is unenforceable and void (not
merely voidable) as against Lender.

 

With respect to each such fraudulent transfer, Lender shall have all the rights
and remedies provided by state fraudulent transfer laws, or otherwise provided
at law or equity. Lender shall have the right to obtain an ex parte court order
directing the trustee of the Asset Protection Trust to give Lender written
notice a reasonable time (of no less than ten business days) prior to making any
distribution from said trust. Nothing in this paragraph shall limit or affect
any rights or remedies otherwise provided to Lender by law, equity or any
contract.

 

DOCUMENT IMAGING. Lender shall be entitled, in its sole discretion, to image or
make copies of all or any selection of the agreements, instruments, documents,
and items and records governing, arising from or relating to any of Borrower's
loans, including, without limitation, this document and the Related Documents,
and Lender may destroy or archive the paper originals. The parties hereto (i)
waive any right to insist or require that Lender produce paper originals, (ii)
agree that such images shall be accorded the same force and effect as the paper
originals, (iii) agree that Lender is entitled to use such images in lieu of
destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings, and (iv) further agree
that any executed facsimile (faxed), scanned, or other imaged copy of this
document or any Related Document shall be deemed to be of the same force and
effect as the original manually executed document.

 

ADDITIONAL BORROWER CERTIFICATIONS AND AGREEMENTS. Borrower certifies that (a)
Borrower acknowledges that if Borrower defaults on the loan, SBA may be required
to pay Lender under the SBA guarantees, and SBA may then seek recovery on the
loan (to the extent any balance remains after loan forgiveness); (b) Borrower
will keep books and records in a manner satisfactory to Lender, furnish
financial statements as requested by Lender, and allow Lender and SBA to inspect
and audit books, records and papers relating to Borrower’s financial or business
condition; and (c) Borrower will not, without Lender’s consent, change its
ownership structure, make any distribution of company assets that would
adversely affect its financial condition, or transfer (including pledging) or
dispose of any assets, except in the ordinary course of business.

 

WAIVER OF DEFENSES AND RELEASE OF CLAIMS. The undersigned hereby (i) represents
that neither the undersigned nor any affiliate or principal of the undersigned
has any defenses to or setoffs against any Indebtedness or other obligations
owing by the undersigned, or by the undersigned’s affiliates or principals, to
Lender or Lender’s affiliates (the "Obligations"), nor any claims against Lender
or Lender’s affiliates for any matter whatsoever, related or unrelated to the
Obligations, and (ii) releases Lender and Lender’s affiliates, officers,
directors, employees and agents from all claims, causes of action, and costs, in
law or equity, known or unknown, whether or not matured or contingent, existing
as of the date hereof that the undersigned has or may have by reason of any
matter of any conceivable kind or character whatsoever, related or unrelated to
the Obligations, including the subject matter of this Agreement. The foregoing
release does not apply, however, to claims for future performance of express
contractual obligations that mature after the date hereof that are owing to the
undersigned by Lender or Lender’s affiliates. As used in this paragraph, the
word “undersigned” does not include Lender or any individual signing on behalf
of Lender. The undersigned acknowledges that Lender has been induced to enter
into or continue the Obligations by, among other things, the waivers and
releases in this paragraph.

 

ON-LINE BANKING -- ADVANCES. From time to time, Lender may (but shall not be
required to) permit advances to be requested or drawn through its online banking
website. Lender may impose and change limitations on online advance requests,
such as minimum or maximum advance dollar amounts, and the types of accounts
into which advances may be transferred. Whether online advances are permitted,
and Lender's applicable terms and restrictions if such advances are permitted,
will be reflected in the features available online when a user logs into the
online banking website.

 

ON-LINE BANKING -- LOAN PAYMENTS. From time to time, Lender may (but shall not
be required to) permit loan payments to be made through its online banking
website. Lender may impose and change limitations on making online loan
payments, such as minimum or maximum payment amounts, the types of accounts from
which loan payments may be made, and the types of payments that may be made
online (i.e., ordinary installment payments, principal-only payments, or other

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 7

 

types of payments). Whether online payments are permitted, and Lender's
applicable terms and restrictions if such payments are permitted, will be
reflected in the features available online when a user logs into the online
banking website.

 

BENEFICIAL OWNERSHIP. Borrower agrees to promptly notify Lender (A) of any
change in direct or indirect ownership interests in the Borrower as reported in
any beneficial ownership certification provided to Lender in connection with the
execution of this Agreement or the Loan (the “Certification”), or (B) if the
individual with significant managerial responsibility identified in the
Certification ceases to have that responsibility or if the information reported
about that individual changes. Borrower hereby agrees to provide such
information and documentation as Lender may request during the term of the Loan
to confirm or update the continued accuracy of the any information provided in
connection with the foregoing.

 

LOAN FORGIVENESS UNDER THE PAYCHECK PROTECTION PROGRAM. Loan forgiveness of any
portion of the Loan shall be subject to all requirements of the CARES Act. In
order for Borrower to receive any loan forgiveness, Borrower’s request for loan
forgiveness must include the following: (a) documentation verifying the number
of full-time equivalent employees on payroll and pay rates for the required
period, including payroll tax filings reported to the IRS and state income,
payroll and unemployment insurance filings; (b) documentation, including
cancelled checks, payment receipts, transcripts of accounts, or other documents
verifying payments on covered mortgage obligations, payments on covered lease
obligations, and covered utility payments; (c) a certification from an
authorized representative of the Borrower that the documentation presented is
true and correct, and the amount for which forgiveness is requested was used to
retain employees, make interest payments on a covered mortgage obligation, make
payments on a covered rent obligation or make covered utility payments; and (d)
any other documentation SBA determines necessary. If Borrower received an EIDL
advance, the amount of the EIDL advance shall be deducted from the loan
forgiveness amount.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not Lender's
salaried employee and whether or not there is a lawsuit, including reasonable
attorneys' fees and legal expenses for bankruptcy proceedings (including efforts
to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services. Borrower also shall pay all court
costs and such additional fees as may be directed by the court.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

Applicable Law. The Loan secured by this lien was made under a United States
Small Business Administration (SBA) nationwide program which uses tax dollars to
assist small business owners. If the United States is seeking to enforce this
document, then under SBA regulations: (a) When SBA is the holder of the Note,
this document and all documents evidencing or securing this Loan will be
construed in accordance with federal law. (b) Lender or SBA may use local or
state procedures for purposes such as filing papers, recording documents, giving
notice, foreclosing liens, and other purposes. By using these procedures, SBA
does not waive any federal immunity from local or state control, penalty, tax or
liability. No Borrower or Guarantor may claim or assert against SBA any local or
state law to deny any obligation of Borrower, or defeat any claim of SBA with
respect to this Loan. (c) Any clause in this document requiring arbitration is
not enforceable when SBA is the holder of the Note secured by this instrument.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Notices. Unless otherwise provided by applicable law, any notice required to be
given under this Agreement or required by law shall be given in writing, and
shall be effective when actually delivered in accordance with the law or with
this Agreement, when actually received by telefacsimile (unless otherwise
required by law), when deposited with a nationally recognized overnight courier,
or, if mailed, when deposited in the United States mail, as first class,
certified or registered mail postage prepaid, directed to the addresses shown
near the beginning of this Agreement. Any party may change its address for
notices under this Agreement by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party's
address. For notice purposes, Borrower agrees to keep Lender informed at all
times of Borrower's current address. Unless otherwise provided by applicable
law, if there is more than one Borrower, any notice given by Lender to any
Borrower is deemed to be notice given to all Borrowers.

 

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 8

 

by law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement.

 

Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.

 

Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.

 

Survival of Representations and Warranties. Borrower understands and agrees that
in making the Loan, Lender is relying on all representations, warranties, and
covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents. Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower's Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

 

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 

Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

 

Agreement. The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

 

Borrower. The word "Borrower" means Wilhelmina International, Inc. and includes
all co-signers and co-makers signing the Note and all their successors and
assigns.

 

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

 

GAAP. The word "GAAP" means generally accepted accounting principles.

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness. The word "Indebtedness" means and includes without limitation all
Loans, together with all other obligations, debts and liabilities of Borrower to
Lender, or any one or more of them, as well as all claims by Lender against
Borrower, or any one or more of them; whether now or hereafter existing,
voluntary or involuntary, due or not due, absolute or contingent, liquidated or
unliquidated; whether Borrower may be liable individually or jointly with
others; whether Borrower may be obligated as a guarantor, surety, or otherwise;
whether recovery upon such indebtedness may be or hereafter may become barred by
any statute of limitations; and whether such indebtedness may be or hereafter
may become otherwise unenforceable.

 

Lender. The word "Lender" means Zions Bancorporation, N.A. dba Amegy Bank, its
successors and assigns.

 

Loan. The word "Loan" means the loans and financial accommodations from Lender
to Borrower made under the SBA Paycheck Protection Program, including without
limitation the loan and financial accommodations described herein.

 

Note. The word "Note" means the Note dated April 17, 2020 and executed by
Wilhelmina International, Inc. in the principal amount of $127,500.00, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.

 

Permitted Liens. The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other
like liens arising in the ordinary course of business and securing obligations
which are not yet delinquent; (4) purchase money liens or purchase money
security interests upon or in any property acquired or held by Borrower in the
ordinary course of business to secure indebtedness outstanding on the date of
this Agreement or permitted to be incurred under the paragraph of this Agreement
titled "Indebtedness and Liens"; (5) liens and security interests which, as of
the date of this Agreement, have been disclosed to and approved by the Lender in
writing; and (6) those liens and security interests which in the aggregate
constitute an immaterial and insignificant monetary amount with respect to the
net value of Borrower's assets.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, Paycheck Protection Program Application
forms, other application forms, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Loan.

 



 

 

BUSINESS LOAN AGREEMENT

(Continued) Page 9

 

FINAL AGREEMENT. Borrower understands that this Agreement and the related loan
documents are the final expression of the agreement between Lender and Borrower
and may not be contradicted by evidence of any alleged oral agreement.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED April 17, 2020.

 

 

BORROWER:

 

 

 

WILHELMINA INTERNATIONAL, INC.

 

By: /s/ James McCarthy

 

James McCarthy, Official of Wilhelmina

International, Inc.

 

 

LENDER:

 

 

 

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK

 

 

X: /s/ Jennifer Ashe

 

Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

PROMISSORY NOTE

 

Principal

$127,500.00

Loan Date

04-17-2020

Maturity

04-17-2022

CL Transaction No

Product

SBA Paycheck Protection

Loan Account No

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Corporation:  Wilhelmina International, Inc.  Lender:  Zions Bancorporation,
N.A. dba Amegy Bank    300 Park Avenue South 2 Fl     Corporate Branch - SBA
Business Banking    New York, NY 10010     P. O. Box 27459          1717 W. Loop
South          Houston, TX 77227-7459

 

 

 

Principal Amount: $127,500.00  Interest Rate: 1.000%  Date of Note: April 17,
2020

 

PROMISE TO PAY. Wilhelmina International, Inc. ("Borrower") promises to pay to
Zions Bancorporation, N.A. dba Amegy Bank ("Lender"), or order, in lawful money
of the United States of America, the principal amount of One Hundred
Twenty-seven Thousand Five Hundred & 00/100 Dollars ($127,500.00), together with
interest on the unpaid principal balance from April 17, 2020, calculated as
described in the "INTEREST CALCULATION METHOD" paragraph using an interest rate
of 1.000% per annum, until maturity. The interest rate may change under the
terms and conditions of the "INTEREST AFTER DEFAULT" section.

 

PAYMENT. Borrower will pay this loan in 18 payments of $7,175.32 each payment.
Borrower's first payment is due November 17, 2020, and all subsequent payments
are due on the same day of each month after that. Borrower's final payment will
be due on April 17, 2022, and will be for all principal and all accrued interest
not yet paid. Payments include principal and interest. Unless otherwise agreed
or required by applicable law, payments will be applied to first to any accrued
unpaid interest; then to principal which is currently due; then to pay any late
fees; and then to further reduce the principal balance. Borrower will pay Lender
at Lender's address shown above or at such other place as Lender may designate
in writing.

 

INITIAL DEFERMENT PERIOD. No payments are due on this loan for 6 months from the
date of first disbursement of this loan. Interest will continue to accrue during
the deferment period.

 

Loan Forgiveness. Borrower may apply to Lender for forgiveness of the amount due
on this loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8-week period beginning on the date of first disbursement of
this loan:

 

a. Payroll costs

b. Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a

covered mortgage obligation)

c. Any payment on a covered rent obligation

d. Any covered utility payment

 

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non-payroll costs.

 

Maturity. This Note will mature two years from date of first disbursement of
this loan.

 

Repayment Terms. The interest rate on this Note is one percent per year. The
interest rate is fixed and will not be changed during the life of the loan.

 

Non-Recourse. Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.

 

DEFAULT RATE. The Default Rate on this Agreement and the Note is equal to the
lesser of (a) 18.000% per annum or (b) the maximum rate permitted by applicable
law. If a default (as described in the paragraph below titled "Default") has
occurred or if Borrower is in default as described below, Lender may charge
interest on the Note and the Indebtedness at the Default Rate.

 

POST MATURITY RATE ON INSURANCE PREMIUMS. Notwithstanding any provisions to the
contrary, the Post Maturity Rate on insurance premiums, which are amounts added
to the principal balance of this Note due to Lender's payment of insurance
premiums, will accrue based on the prematurity rate of this Note.

 

INTEREST RATE MODIFICATION. Notwithstanding anything to the contrary contained
herein, if the Small Business Administration ("SBA") purchases the guaranteed
portion of the unpaid principal balance of this Note, the interest rate on this
Note shall be fixed at the rate in effect at the time of the earliest uncured
payment default hereunder. If there is no uncured payment default, the rate
shall become fixed at the rate in effect at the time of said purchase by the
SBA.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the

interest rate over the number of days in a year (365 for all years, including
leap years), multiplied by the outstanding principal balance, multiplied

by the actual number of days the principal balance is outstanding. All interest
payable under this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Note or any other agreement with Lender pertaining to this loan, and
in no event will Borrower ever be required to pay any unearned interest. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower's making fewer payments. Borrower agrees not to send Lender payments
marked "paid in full", "without recourse", or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender's rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations

 



 

 

PROMISSORY NOTE

(Continued) Page 2

 

 

or as full satisfaction of a disputed amount must be mailed or delivered to:
Zions Bancorporation, N.A. dba Amegy Bank, PO Box 25822 Salt Lake City, UT
84125-0822.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue

interest at the interest rate under this Note.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire indebtedness,
including the unpaid principal balance under this Note, all accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan, immediately due, without notice, and then Borrower will pay that
amount.

 

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help collect this Note
if Borrower does not pay, and Borrower will pay Lender's reasonable attorneys'
fees. Borrower also will pay Lender all other amounts Lender actually incurs as
court costs, lawful fees for filing, recording, releasing to any public office
any instrument securing this Note; the reasonable cost actually expended for
repossessing, storing, preparing for sale, and selling any security; and fees
for noting a lien on or transferring a certificate of title to any motor vehicle
offered as security for this Note, or premiums or identifiable charges received
in connection with the sale of authorized insurance.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Texas.

 

CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced by this
Note occurred in Harris County, Borrower agrees upon Lender's request to submit
to the jurisdiction of the courts of Harris County, State of Texas.

 

 



 

 

PROMISSORY NOTE

(Continued) Page 3

 

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

 

LOAN PREPAYMENT. Notwithstanding any provision in this Note to the contrary,
Borrower may prepay this Note. Borrower may prepay twenty percent (20%) or less
of the unpaid principal balance at any time without notice. If Borrower prepays
more than twenty percent (20%) and the Loan has been sold on the secondary
market, Borrower must: (a) give Lender written notice, (b) pay all accrued
interest; and (c) if the prepayment is received less then 21 days from the date
Lender receives the notice, pay an amount equal to 21 days interest from the
date Lender receives the notice, less any interest accrued during the 21 days
and paid under subparagraph (b) above. If Borrower does not prepay with 30 days
from the date Lender receives the notice, Borrower must give Lender a new
notice.

 

WAIVER OF CLAIMS. The undersigned hereby (i) represents that neither the
undersigned nor any affiliate or principal of the undersigned has any defenses
to or setoffs against any Indebtedness or other obligations owing by the
undersigned, or by the undersigned’s affiliates or principals, to Lender or
Lender’s affiliates (the "Obligations"), nor any claims against Lender or
Lender’s affiliates for any matter whatsoever, related or unrelated to the
Obligations, and (ii) releases Lender and Lender’s affiliates, officers,
directors, employees and agents from all claims, causes of action, and costs, in
law or equity, known or unknown, whether or not matured or contingent, existing
as of the date hereof that the undersigned has or may have by reason of any
matter of any conceivable kind or character whatsoever, related or unrelated to
the Obligations, including the subject matter of this Agreement. The foregoing
release does not apply, however, to claims for future performance of express
contractual obligations that mature after the date hereof that are owing to the
undersigned by Lender or Lender’s affiliates. As used in this paragraph, the
word “undersigned” does not include Lender or any individual signing on behalf
of Lender. The undersigned acknowledges that Lender has been induced to enter
into or continue the Obligations by, among other things, the waivers and
releases in this paragraph.

 

STATE SPECIFIC PROVISION. Notwithstanding the foregoing, the interest on this
Note shall never exceed the maximum rate permitted by the usury laws of Texas or
any pre-empting federal law, if any, applicable to this kind of loan at the time
of fluctuation in said interest rate.

 

The undersigned hereby waives presentment, demand, protest or notice of
nonpayment and intent to accelerate this Note and/or demand for payment of past
due installments as a condition precedent to acceleration.

 

ELECTRONIC DELIVERY OF DOCUMENTS. (a) The provisions of this section shall be
applicable in the event that Borrower delivers any financial statements of
Borrower, Guarantor, or any other person or entity ("Financial Statements") or
any other documents or information regarding Borrower or any other person or
entity to Lender pursuant to this Note, collectively, the ("Financial
Information") in electronic form (by "email").

 

(b)        The Financial Information delivered in electronic form shall, for all
purposes, be the same as if, and shall have the same validity, force and effect
as if, such Financial Information had been delivered in paper or other tangible
form. Each item of Financial Information delivered in electronic form shall be
deemed to have been originally signed by Borrower for all purposes (including
all purposes and interpretations of federal and state law), whether or not there
is an electronic name or signature of Borrower thereon, and Borrower waives any
right it may have to claim that the electronic documents are not original
documents or valid documents.

 

(c)        Borrower shall deliver Financial Information to Lender in, and only
in, a format that Lender may both retain in its own records (i.e. save as a file
on its own system) and print. In the event that at any time, under the
electronic format then currently used by Lender, Lender is unable to save or
print Financial Information delivered in electronic form, Borrower shall no
longer be permitted to deliver Financial Information in electronic form.

 

(d)        This section constitutes an agreement between the parties to conduct
transactions by electronic means pursuant the Texas Uniform Electronic
Transactions Act, Chapter 43, Texas Business & Commerce Code (the "Act"), and
the provisions of the Act shall be applicable to the delivery of Financial
Information by Borrower to Lender in electronic form.

 

DOCUMENT IMAGING. Lender shall be entitled, in its sole discretion, to image or
make copies of all or any selection of the agreements, instruments, documents,
and items and records governing, arising from or relating to any of Borrower's
loans, including, without limitation, this document and the Related Documents,
and Lender may destroy or archive the paper originals. The parties hereto (i)
waive any right to insist or require that Lender produce paper originals, (ii)
agree that such images shall be accorded the same force and effect as the paper
originals, (iii) agree that Lender is entitled to use such images in lieu of
destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings, and (iv) further agree
that any executed facsimile (faxed), scanned, or other imaged copy of this
document or any Related Document shall be deemed to be of the same force and
effect as the original manually executed document.

 

ON-LINE BANKING LOAN PAYMENTS. From time to time, Lender may (but shall not be
required to) permit loan payments to be made through its online banking website.
Lender may impose and change limitations on making online loan payments, such as
minimum or maximum payment amounts, the types of accounts from which loan
payments may be made, and the types of payments that may be made online (i.e.,
ordinary installment payments, principal-only payments, or other types of
payments). Whether online payments are permitted, and Lender's applicable terms
and restrictions if such payments are permitted, will be reflected in the
features available online when a user logs into the online banking website.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights in this paragraph.

 

NOTICE OF FINAL AGREEMENT. THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO
THIS LOAN CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS LOAN.

 

REPORTING NEGATIVE INFORMATION. We (Lender) may report information about your
(Borrower's) account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected in your credit report.

 

ON-LINE BANKING - ADVANCES. From time to time, Lender may (but shall not be
required to) permit advances to be requested or drawn through its online banking
website. Lender may impose and change limitations on online advance requests,
such as minimum or maximum advance dollar amounts, and the types of

 



 

 

PROMISSORY NOTE

(Continued) Page 4

 

accounts into which advances may be transferred. Whether online advances are
permitted, and Lender's applicable terms and restrictions if such advances are
permitted, will be reflected in the features available online when a user logs
into the online banking website.

 

DISPUTE RESOLUTION PROVISION. This Dispute Resolution Provision contains a jury
waiver, a class action waiver, and an arbitration clause (or judicial reference
agreement, as applicable), set out in four Sections. READ IT CAREFULLY.

 

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

 

Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Dispute Resolution Provision contained herein is not enforceable
at any time that the SBA is the holder of the Promissory Note which evidences
the Loan.

 

SECTION 1. GENERAL PROVISIONS GOVERNING ALL DISPUTES.

 

1.1        PRIOR DISPUTE RESOLUTION AGREEMENTS SUPERSEDED. This Dispute
Resolution Provision shall supersede and replace any prior “Jury Waiver,”
“Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

 

1.2        “DISPUTE” defined. As used herein, the word “Dispute” includes,
without limitation, any claim by either party against the other party related to
this Agreement, any Related Document, and the Loan evidenced hereby. In
addition, “Dispute” also includes any claim by either party against the other
party regarding any other agreement or business relationship between any of
them, whether or not related to the Loan or other subject matter of this
Agreement. “Dispute” includes, but is not limited to, matters arising from or
relating to a deposit account, an application for or denial of credit,
warranties and representations made by a party, the adequacy of a party’s
disclosures, enforcement of any and all of the obligations a party hereto may
have to another party, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by a party, including
without limitation disputes based on or arising from any alleged tort or matters
involving the employees, officers, agents, affiliates, or assigns of a party
hereto.

 

If a third party is a party to a Dispute (such as a credit reporting agency,
merchant accepting a credit card, junior lienholder or title company), each
party hereto agrees to consent to including that third party in any arbitration
or judicial reference proceeding for resolving the Dispute with that party.

 

1.3        Jury Trial Waiver. Each party waives their respective rights to a
trial before a jury in connection with any Dispute, and all Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this jury
trial waiver is not enforceable for any reason, then at any time prior to trial
of the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order, as applicable: (A) compelling arbitration and staying or
dismissing such litigation pending arbitration (“Arbitration Order”) under
Section 2 hereof, or (B) staying such litigation and compelling judicial
reference under Section 3 hereof.

 

1.4        CLASS ACTION WAIVER. If permitted by applicable law, each party
waives the right to litigate in court or an arbitration proceeding any Dispute
as a class action, either as a member of a class or as a representative, or to
act as a private attorney general.

 

1.5        SURVIVAL. This Dispute Resolution Provision shall survive any
termination, amendment or expiration of this Agreement, or any other
relationship between the parties.

 

SECTION 2. Arbitration IF JURY WAIVER UNENFORCEABLE (EXCEPT CALIFORNIA). If (but
only if) a state or federal court located outside the state of California
determines for any reason that the jury trial waiver in this Dispute Resolution
Provision is not enforceable with respect to a Dispute, then any party hereto
may require that said Dispute be resolved by binding arbitration pursuant to
this Section 2 before a single arbitrator. An arbitrator shall have no authority
to determine matters (i) regarding the validity, enforceability, meaning, or
scope of this Dispute Resolution Provision, or (ii) class action claims brought
by either party as a class representative on behalf of others and claims by a
class representative on either party’s behalf as a class member, which matters
may be determined only by a court without a jury. By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, National Arbitration Forum (“NAF”) or
Judicial Arbitration and Mediation Service, Inc. (“JAMS”) (“Administrator”) as
selected by the initiating party. However, if the parties agree, arbitration may
be commenced by appointment of a licensed attorney who is selected by the
parties and who agrees to conduct the arbitration without an Administrator. If
NAF and JAMS both decline to administer arbitration of the Dispute, and if the
parties are unable to mutually agree upon a licensed attorney to act as
arbitrator with an Administrator, then either party may file a lawsuit (in a
court of appropriate venue outside the state of California) and move for an
Arbitration Order. The arbitrator, howsoever appointed, shall have expertise in
the subject matter of the Dispute. Venue for the arbitration proceeding shall be
at a location determined by mutual agreement of the parties or, if no agreement,
in the city and state where Lender or Bank is headquartered. The arbitrator
shall apply the law of the state specified in the agreement giving rise to the
Dispute.

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute. Filing of a petition for arbitration shall
not prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their

 



 

 

PROMISSORY NOTE

(Continued) Page 5

 

own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. If the terms of this Section 2 vary from the Administrator’s rules, this
Section 2 shall control.

 

SECTION 3. JUDICIAL REFERENCE IF JURY WAIVER UNENFORCEABLE (CALIFORNIA ONLY). If
(but only if) a Dispute is filed in a state or federal court located within the
state of California, and said court determines for any reason that the jury
trial waiver in this Dispute Resolution Provision is not enforceable with
respect to that Dispute, then any party hereto may require that Dispute be
resolved by judicial reference in accordance with California Code of Civil
Procedure, Sections 638, et seq., including without limitation whether the
Dispute is subject to a judicial reference proceeding. By agreeing to resolve
Disputes by judicial reference, each party is giving up any right that party may
have to a jury trial. The referee shall be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial
Arbitration and Mediation Service, Inc. (JAMS). If the parties cannot agree on
the referee, the party who initially selected the reference procedure shall
request a panel of ten retired judges from either AAA or JAMS, and the court
shall select the referee from that panel. (If AAA and JAMS are unavailable to
provide this service, the court may select a referee by such other procedures as
are used by that court.) The referee shall be appointed to sit with all of the
powers provided by law, including the power to hear and determine any or all of
the issues in the proceeding, whether of fact or of law, and to report a
statement of decision. The parties agree that time is of the essence in
conducting the judicial reference proceeding set forth herein. The costs of the
judicial reference proceeding, including the fee for the court reporter, shall
be borne equally by the parties as the costs are incurred, unless otherwise
awarded by the referee. The referee shall hear all pre-trial and post-trial
matters (including without limitation requests for equitable relief), prepare a
statement of decision with written findings of fact and conclusions of law, and
apportion costs as appropriate. The referee shall be empowered to enter
equitable relief as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that are binding on the parties and rule on any
motion that would be authorized in a trial, including without limitation motions
for summary adjudication. Only for this Section 3, “Dispute” includes matters
regarding the validity, enforceability, meaning, or scope of this Section, and
(ii) class action claims brought by either party as a class representative on
behalf of others and claims by a class representative on either party’s behalf
as a class member. Judgment upon the award shall be entered in the court in
which such proceeding was commenced and all parties shall have full rights of
appeal. This provision will not be deemed to limit or constrain Bank or Lender’s
right of offset, to obtain provisional or ancillary remedies, to interplead
funds in the event of a dispute, to exercise any security interest or lien Bank
or Lender may hold in property or to comply with legal process involving
accounts or other property held by Bank or Lender.

 

Nothing herein shall preclude a party from moving (prior to the court ordering
judicial reference) to dismiss, stay or transfer the suit to a forum outside
California on grounds that California is an improper, inconvenient or less
suitable venue. If such motion is granted, this Section 3 shall not apply to any
proceedings in the new forum.

 

This Section 3 may be invoked only with regard to Disputes filed in state or
federal courts located in the State of California. In no event shall the
provisions in this Section 3 diminish the force or effect of any venue selection
or jurisdiction provision in this Agreement or any Related Document.

 

SECTION 4. Reliance. Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce a jury waiver, class
action waiver, arbitration provision or judicial reference provision in the
event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, material reliance
upon the mutual waivers, agreements, and certifications in the four Sections of
this DISPUTE RESOLUTION PROVISION.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. NOTICE: Under no circumstances (and notwithstanding any
other provisions of this Note) shall the interest charged, collected, or
contracted for on this Note exceed the maximum rate permitted by law. The term
"maximum rate permitted by law" as used in this Note means the greater of (a)
the maximum rate of interest permitted under federal or other law applicable to
the indebtedness evidenced by this Note, or (b) the higher, as of the date of
this Note, of the "Weekly Ceiling" or the "Quarterly Ceiling" as referred to in
Sections 303.002, 303.003 and 303.006 of the Texas Finance Code. If any part of
this Note cannot be enforced, this fact will not affect the rest of the Note.
Borrower does not agree or intend to pay, and Lender does not agree or intend to
contract for, charge, collect, take, reserve or receive (collectively referred
to herein as "charge or collect"), any amount in the nature of interest or in
the nature of a fee for this loan, which would in any way or event (including
demand, prepayment, or acceleration) cause Lender to charge or collect more for
this loan than the maximum Lender would be permitted to charge or collect by
federal law or the law of the State of Texas (as applicable). Any such excess
interest or unauthorized fee shall, instead of anything stated to the contrary,
be applied first to reduce the principal balance of this loan, and when the
principal has been paid in full, be refunded to Borrower. The right to
accelerate maturity of sums due under this Note does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to charge or collect any unearned
interest in the event of acceleration. All sums paid or agreed to be paid to
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the loan evidenced by this Note until payment in
full so that the rate or amount of interest on account of the loan evidenced
hereby does not exceed the applicable usury ceiling. Lender may delay or forgo
enforcing any of its rights or remedies under this Note without losing them.
Borrower and any other person who signs, guarantees or endorses this Note, to
the extent allowed by law, waive presentment, demand for payment, notice of
dishonor, notice of intent to accelerate the maturity of this Note, and notice
of acceleration of the maturity of this Note. Upon any change in the terms of
this Note, and unless otherwise expressly stated in writing, no party who signs
this Note, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral without the consent of or notice to anyone.
All such parties also agree that Lender may modify this loan without the consent
of or notice to anyone other than the party with whom the modification is made.
The obligations under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

WILHELMINA INTERNATIONAL, INC.

 

By: /s/ James McCarthy

 

James McCarthy, Official of Wilhelmina

International, Inc.

 

 